Name: Commission Regulation (EEC) No 2886/79 of 17 December 1979 on arrangements for imports into France of woven tarpaulins, sails awnings and sunblinds, originating in Hong Kong
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 12. 79 Official Journal of the European Communities No L 325/21 COMMISSION REGULATION (EEC) No 2886/79 of 17 December 1979 on arrangements for imports into France of woven tarpaulins, sails, awnings and sunblinds, originating in Hong Kong THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in third countries ('), as amended by Regulation (EEC) No 2143/79 (2), and in particular Articles 11 and 15 thereof, Whereas Article 11 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas authorizations for exports to France of woven tarpaulins, sails, awnings and sunblinds (category 109), issued by Hong Kong, have exceeded the level referred to in Article 1 1 (3) ; Whereas, in accordance with Article 11 (5), Hong Kong was notified on 21 September 1979 of a request for consultations ; whereas following those consulta ­ tions it is desirable to make the products in question subject to quantitative limitations for the period 1979 to 1982 ; Whereas Article 11 ( 13) ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to the aforesaid Regulation ; Whereas the products in question exported from Hong Kong between 1 January 1979 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1979 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, HAS ADOPTED THIS REGULATION : Article 1 Importation into France of the category of products originating in Hong Kong and specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). Article 2 1 . Products as referred to in Article 1 , shipped from Hong Kong to France between 1 January 1979 and the date of entry into force of this Regulation, which have not yet been released for free circulation, shall be so released without delay subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period. 2. Imports of products shipped from Hong Kong to France after the entry into force of this Regulation shall be subject to the double-cheking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Hong Kong on or after 1 January 1979 and released for free circulaion shall be set off against the quantita ­ tive limit established for 1979. Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1979. For the Commission Wilhelm HAFERKAMP Vice-President ( ») OJ No L 365, 27. 12. 1978, p. 1 . (2) OJ No L 248, 2. 10 . 1979, p . 1 . No L 325/22 Official Journal of the European Communities 21 . 12. 79 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1979) Description Member States Units Quantitative limits from 1 January to 31 December 1979 1980 1981 1982 109 ex 62.04 Tarpaulins, sails, awnings, sunblinds, tents and camping goods : F Tonnes 126 170 180.2 191 62.04-21 ; 61 ; 69 Woven tarpaulins, sails, awnings, and sunblinds : Of which for sails other than surf sails 70 74.2 78.7